January 20, 2011 Filing Desk Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Form N-14 for the Calvert VP S&P MidCap 400 Index Portfolio, a series of Calvert Variable Products, Inc. (File No. 333-171210) Ladies and Gentlemen: Transmitted electronically herewith on behalf of the Registrant is Pre-Effective Amendment No. 1 to the Form N-14 for the Calvert VP S&P MidCap 400 Index Portfolio, pursuant to Rules 488 and 145 under the Securities Act of 1933, as amended (the “1933 Act”). The purpose of this amendment is to transmit the FormN‑14 as revised based upon my conversations with Michelle Roberts on January 11, 2011 and January 20, 2011. I respectfully request that the effectiveness of this Form N-14 be accelerated and that it be declared effective on Friday, January 28, 2011. Please feel free to contact me at 301-657-7044 with any questions about this filing. Very truly yours, /s/ Andrew K. Niebler Andrew Niebler Associate General Counsel Calvert Group, Ltd. cc: Michelle Roberts, Division of Investment Management
